                                   Case 5:21-cv-00940 Document 1 Filed 06/02/21 Page 1 of 18 Page ID #:1


                                C.O. LAW, APC
                           1
                                Clark Ovruchesky, Esq. (SBN: 301844)
                           2    co@colawcalifornia.com
                                2404 Broadway, Suite 150
                           3
                                San Diego, California 92102
                           4    Telephone: (619) 356-8960
                                Facsimile: (619) 330-7610
                           5
                           6    OLYMPUS LAW CORPORATION
                                George C. Panagiotou, Esq. (SBN: 263172)
                           7
                                2404 Broadway, Suite 100
                           8    San Diego, CA 92102
                                Telephone: (858) 300-0033
                           9
                                Facsimile: (858) 408-2939
                           10
                                Attorneys for Plaintiff,
                           11
                                Mauro Calvillo Aguila
                           12
                                                    UNITED STATES DISTRICT COURT
2404 BROADWAY, SUITE 150




                           13
   SAN DIEGO, CA 92102




                                                   CENTRAL DISTRICT OF CALIFORNIA
     C.O. LAW, APC




                           14
                                MAURO CALVILLO AGUILA,                     Case No.:
                           15
                                                                           COMPLAINT FOR DAMAGES
                           16                   Plaintiff,                 FOR VIOLATIONS OF:
                           17                          v.                    1.) THE FAIR CREDIT
                                                                                 REPORTING ACT, 15
                           18                                                    U.S.C. §§ 1681, ET SEQ.;
                                AMERICAN HONDA FINANCE
                                                                                 AND
                           19   CORPORATION and EQUIFAX
                                INFORMATION SERVICES LLC,                    2.) CALIFORNIA
                           20                                                    CONSUMER CREDIT
                                                Defendants.                      REPORTING AGENCIES
                           21                                                    ACT, CAL. CIV. CODE §§
                                                                                 1785.1, ET SEQ.
                           22
                           23                                              JURY TRIAL DEMANDED
                           24
                           25
                           26
                           27

                           28


                                COMPLAINT FOR DAMAGES                                         PAGE 1 OF 18
                                     Case 5:21-cv-00940 Document 1 Filed 06/02/21 Page 2 of 18 Page ID #:2



                           1                                         INTRODUCTION
                           2    1.    The United States Congress has found the banking system is dependent upon
                           3          fair and accurate credit reporting. Inaccurate credit reports directly impair the
                           4          efficiency of the banking system, and unfair credit reporting methods
                           5          undermine the public confidence, which is essential to the continued
                           6          functioning of the banking system. Congress enacted the Fair Credit Reporting
                           7          Act, 15 U.S.C. § 1681 et seq. (“FCRA”), to insure fair and accurate reporting,
                           8          promote efficiency in the banking system, and protect consumer privacy. The
                           9          FCRA seeks to ensure consumer reporting agencies exercise their grave
                           10         responsibilities with fairness, impartiality, and a respect for the consumer’s
                           11         right to privacy because consumer reporting agencies have assumed such a vital
                           12         role in assembling and evaluating consumer credit and other information on
2404 BROADWAY, SUITE 150




                           13         consumers. The FCRA also imposes duties on the sources that provide credit
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14         information to credit reporting agencies, called “furnishers.”
                           15   2.    Plaintiff MAURO CALVILLO AGUILA (“Plaintiff”), through his attorneys,
                           16         brings this lawsuit to challenge the actions of Defendants AMERICAN
                           17         HONDA FINANCE CORPORATION (“AHFC,” “Furnisher-Defendant,”
                           18         and “Defendants”), and EQUIFAX INFORMATION SERVICES LLC
                           19         (“EQUIFAX,” the “Credit Bureau,” or “Defendants”) with regard to
                           20         Defendants’ reporting of erroneous negative and derogatory reports to
                           21         Plaintiff’s credit report, as that term is defined by 15 U.S.C. § 1681a(g) and
                           22         Defendant’s failure to correct such, which Defendant knew or should have
                           23         known was erroneous and which caused Plaintiff damages.
                           24   3.    Plaintiff makes these allegations on information and belief, with the exception
                           25         of allegations that pertain to Plaintiff, or to Plaintiff’s counsel, which Plaintiff
                           26         alleges on personal knowledge.
                           27   4.    While many violations are described below with specificity, this Complaint
                           28         alleges violations of the statutes cited in their entirety.


                                COMPLAINT FOR DAMAGES                                                   PAGE 2 OF 18
                                     Case 5:21-cv-00940 Document 1 Filed 06/02/21 Page 3 of 18 Page ID #:3



                           1    5.    Unless otherwise stated, all the conduct engaged in by Defendants occurred in
                           2          California.
                           3    6.    Any violations by Defendants were knowing and intentional, and Defendants
                           4          did not maintain procedures reasonably adapted to avoid any such violation.
                           5    7.    Unless otherwise indicated, the use of any Defendants’ names in this Complaint
                           6          includes all agents, employees, officers, members, directors, heirs, successors,
                           7          assigns, principals, trustees, sureties, subrogees, representatives, and insurers of
                           8          that Defendant named.
                           9                                    JURISDICTION AND VENUE
                           10   8.    Jurisdiction of this Court arises pursuant to 28 U.S.C. §1331; 15 U.S.C. §
                           11         1681p; and, 28 U.S.C. § 1367 for supplemental state law claims.
                           12   9.    This action arises out of Defendants’ violations of (i) the Fair Credit Reporting
2404 BROADWAY, SUITE 150




                           13         Act, 15 U.S.C. §§ 1681 et seq. (“FCRA”) and (ii) the California Consumer
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14         Credit Reporting Agencies Act, Cal. Civ. Code §§ 1785.1. et seq. (“CCRAA”).
                           15   10. The Court has personal jurisdiction over Defendants as Defendants conduct
                           16         business within the State of California and have purposefully availed
                           17         themselves of the laws and markets of the State of California and this district.
                           18   11. Venue is proper in the United States District Court, Central District of
                           19         California pursuant to 28 U.S.C. § 1391 for the following reasons: (i) Plaintiff
                           20         resides in the County of Riverside, State of California, which is within this
                           21         judicial district; (ii) the conduct complained of herein occurred within this
                           22         judicial district; and, (iii) Defendants conducted business within this judicial
                           23         district at all times relevant.
                           24                                           PARTIES
                           25   12. Plaintiff is a natural person who resides in the City of Perris, County of
                           26         Riverside, in the State of California. In addition, Plaintiff is a “consumer” as
                           27         that term is defined by: Cal. Civ. Code § 1785.3(b) and 15 U.S.C. § 1681a(c).
                           28


                                COMPLAINT FOR DAMAGES                                                   PAGE 3 OF 18
                                      Case 5:21-cv-00940 Document 1 Filed 06/02/21 Page 4 of 18 Page ID #:4



                           1    13. Defendant AHFC is a corporation whose primary corporate address is in the
                           2           City of Torrance, in the State of California, and is authorized to do business in
                           3           the State of California.
                           4    14. Defendant EQUIFAX is a corporation whose primary corporate address is in
                           5           the City of Atlanta, in the State of Georgia, and is authorized to do business in
                           6           the State of California.
                           7    15. AHFC is a furnisher of information as contemplated by FCRA sections 1681s-
                           8           2(a) & (b), which regularly and in the ordinary course of business furnishes
                           9           information to one or more consumer reporting agencies about consumer
                           10          transactions or experiences with any consumer.
                           11   16. Plaintiff is informed and believes, and thereon alleges, that AHFC in the
                           12          ordinary course of business, regularly, on behalf of themselves or others,
2404 BROADWAY, SUITE 150




                           13          engage in “debt collection” as that term is defined by California Civil Code §
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14          1788.2(b), and are each therefore a “debt collector” as that term is defined by
                           15          California Civil Code § 1788.2(c).
                           16   17. EQUIFAX is a “consumer reporting agency” as that term is defined by 15
                           17          U.S.C. § 1681a(f) and Cal. Civ. Code § 1785.3.
                           18   18. The causes of action herein also pertain to Plaintiff’s “consumer [credit] report”
                           19          as that term is defined by 15 U.S.C. § 1681a(d)(1) and Cal. Civ. Code §
                           20          1785.3(c), in that inaccurate credit information was reported by Defendants
                           21          regarding specific transactions and/or experiences pertaining to Plaintiff and
                           22          Plaintiff’s credit worthiness, credit standing, and credit capacity. Such credit
                           23          information was used or was expected to be used, or collected in whole or in
                           24          part, for the purposes of serving as a factor in establishing Plaintiff’s eligibility
                           25          for, among other things, credit to be used primarily for personal, family,
                           26          household and employment purposes.
                           27   ///
                           28   ///


                                COMPLAINT FOR DAMAGES                                                     PAGE 4 OF 18
                                    Case 5:21-cv-00940 Document 1 Filed 06/02/21 Page 5 of 18 Page ID #:5



                           1                                    GENERAL ALLEGATIONS
                           2    19. At all times relevant to this matter, Plaintiff was an individual residing within
                           3         the State of California.
                           4    20. Furthermore, Defendant conducted business within the State of California at all
                           5         times relevant.
                           6    21. On or about August 10, 2020, Plaintiff filed for a no-asset Chapter 7 bankruptcy
                           7         in the United States Bankruptcy Court for the Central District of California in
                           8         Riverside. Plaintiff’s case was assigned Case Number 6:20-bk-15625-MH (the
                           9         “Bankruptcy”).1
                           10   22. Plaintiff’s Bankruptcy successfully discharged on November 30, 2020, and
                           11        Plaintiff’s account and debt with AHFC was included in Plaintiff’s discharge.
                           12   23. However, AHFC reported or caused to be reported inaccurate information after
2404 BROADWAY, SUITE 150




                           13        the Bankruptcy was filed and discharged on Plaintiff’s credit reports.
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14   24. The Consumer Data Industry Association’s (“CDIA”) Metro 2 format is the
                           15        credit industry’s standardized, objective reporting format used by furnishers to
                           16        provide information about consumer accounts to consumer reporting agencies.2
                           17   25. Upon information and belief, Defendants have adopted the Metro 2 Format
                           18        Manual as its standard instruction book in respect to credit reporting.
                           19   26. The CII status field is a critical field for consumers and directly relates to and
                           20        impacts a consumer’s credit worthiness.
                           21   27. CII Metro 2 Code “E” denotes that a Chapter 7 bankruptcy has been discharged.
                           22   28. The lack of an accurate reporting of the CII field makes it appear that a
                           23        consumer has not addressed outstanding debt obligations through the
                           24        bankruptcy process.
                           25   1
                                  The District Court has discretion to take judicial notice of the documents
                           26
                                electronically filed in the bankruptcy case. See, Atwood v. Chase Manahttan Mortg.
                                Co. (In re Atwood), 293 B.R. 227, 233 n.9 (B.A.P. 9th Cir.2003).
                                2
                           27     See Consumer Financial Protection Bureau, Key Dimensions and Processes in the
                                U.S.           Credit         Reporting         System,         available      at:
                           28   http://files.consumerfinance.gov/f/201212_cfpb_credit-reporting-white-paper.pdf

                                COMPLAINT FOR DAMAGES                                                PAGE 5 OF 18
                                    Case 5:21-cv-00940 Document 1 Filed 06/02/21 Page 6 of 18 Page ID #:6



                           1    29. The lack of an accurate reporting of the CII field also suggests that creditors are
                           2         free to collect against a consumer per their pre-bankruptcy contract terms,
                           3         which is inaccurate and materially misleading due to the effect of the
                           4         bankruptcy orders, such as the automatic stay of section 362 of Title 11, that
                           5         exist to prevent post-petition collection activity, and the discharge order which
                           6         enjoins post-discharge collection upon any in personam liability for a claim.
                           7    30. Accordingly, failure to report the correct CII indicator would prompt those
                           8         making credit decisions to draw a more negative inference regarding a
                           9         consumer’s credit worthiness.
                           10   31. Once a Chapter 7 Bankruptcy is successfully completed, furnishers for
                           11        unsecured accounts included in the bankruptcy, including AHFC’s account, are
                           12        instructed to report the CII status as “Discharged/completed through BK
2404 BROADWAY, SUITE 150




                           13        Chapter 7”, report “Current Balance”, “Scheduled Monthly Payment Amount”,
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14        and “Amount Past Due” as “Zero” (i.e. $0), and report “D”, i.e. “no data”, in
                           15        the “Payment History” section.
                           16   32. Moreover, as a result of a major class action settlement in 2008, the three
                           17        nationwide CRAs, including EQUIFAX, have been required to revise their
                           18        procedures as to how they report debts discharged in a chapter 7 bankruptcy.3
                           19        The settlements essentially reverse the presumption of non-dischargeability that
                           20        the CRAs had been applying to chapter 7 bankruptcies. They require the CRAs
                           21        to treat all prebankruptcy debts as discharged, unless furnishers provide
                           22        information showing that a debt was excludable from discharge. The CRAs are
                           23        to no longer report as charged off or placed in collection debts that in fact have
                           24
                                3
                           25    White v. EQUIFAX Info. Solutions, Inc., Case No. CV 05-01070 (C.D. Cal. Aug.
                                19, 2008) (lead case number); White v. EQUIFAX Info. Serv., L.L.C., Case. No. CV
                           26   05-7821 (C.D. Cal. Aug. 19, 2008); White v. Trans Union, L.L.C., Case No. CV 05-
                           27   1073 (Aug. 19, 2008); Hernandez v. EQUIFAX Info. Serv., L.L.C., Case. No. CV
                                06-3924 (C.D. Cal. Aug. 19, 2008).
                           28


                                COMPLAINT FOR DAMAGES                                                 PAGE 6 OF 18
                                      Case 5:21-cv-00940 Document 1 Filed 06/02/21 Page 7 of 18 Page ID #:7



                           1           been discharged in bankruptcy.
                           2    33. These procedures rely on the fact that furnishers are contractually obligated to
                           3           report debts with codes that correspond to the major categories of non-
                           4           dischargeable debt (that is, student loans, unpaid taxes, domestic support
                           5           obligations, and debts subject to reaffirmation agreements). Using what is
                           6           termed an “Agreed Bankruptcy Coding,” the CRAs are to set to zero the stated
                           7           balance owed for other debts—those that usually are dischargeable—and show
                           8           them as having been discharged. This whole process is easily automated
                           9           because the CRAs normally can ascertain from the information in their own
                           10          credit files when a consumer’s prebankruptcy debt has not in fact been
                           11          discharged.
                           12   34. These revised procedures and assumptions were applied both retroactively and
2404 BROADWAY, SUITE 150




                           13          prospectively. With respect to current credit files, the three major CRAs were
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14          directed to retroactively “scrub” existing data to remove improper tradelines
                           15          and civil judgments.
                           16   35. Despite this reform, there continue to be problems with improper reporting of
                           17          discharged debts, including allegations that creditors have deliberately engaged
                           18          in the practice in order to pressure debtors to pay off discharged debts, and even
                           19          refusals to correct the reporting after being requested to do so by the debtor.4
                           20   ///
                           21   ///
                           22
                                4
                           23     See, e.g., Belton v. GE Capital Consumer Lending (In re Belton), 2014 WL
                                5819586 (Bankr. S.D.N.Y. Nov. 10, 2014). See also Jessica Silver Greenberg, Debts
                           24   Canceled by Bankruptcy Still Mar Consumer Credit Scores, N.Y. Times, Nov. 12,
                           25   2014. Keil v. EQUIFAX Info. Serv., 2014 WL 4477610 (N.D. Cal. Sept. 10, 2014)
                                (in response to debtor’s dispute, credit union stated its policy was to report all
                           26   charged-off debts as unpaid, irrespective of bankruptcy discharge); In re Haynes,
                           27   2014 WL 3608891 (Bankr. S.D.N.Y. July 22, 2014) (debtor alleged that creditor
                                refused his request to remove charge-off notation from account discharged in
                           28   bankruptcy).

                                COMPLAINT FOR DAMAGES                                                   PAGE 7 OF 18
                                    Case 5:21-cv-00940 Document 1 Filed 06/02/21 Page 8 of 18 Page ID #:8



                           1    36. Indeed, the frequency of cases in which debtors had complained of the failure
                           2         to properly report accounts included in bankruptcy has led one court to observe
                           3         the “sheer number of such cases may suggest that some creditors are
                           4         systematically taking such action in an effort to diminish the value of a
                           5         discharge in bankruptcy.”5
                           6    37. However, despite this knowledge AHFC consistently followed faulty and
                           7         deceptive procedures in their credit reporting practices for post-bankruptcy
                           8         consumers like Plaintiff, EQUIFAX continued to fail to adopt reasonable
                           9         procedures to eliminate the reporting errors that it knew or should have
                           10        reasonably been aware of.
                           11   38. The FCRA imposes obligations on CRAs relating to consumers who have filed
                           12        petitions for bankruptcy that require such CRAs to report the particular chapter
2404 BROADWAY, SUITE 150




                           13        of Title 11 under which the petition was filed and that limit the amount of time
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14        they may report bankruptcy information to a maximum of ten years. 15 U.S.C.
                           15        §§ 1681c. Nothing in this statutory provision of the FCRA suggests that there
                           16        is an exception to a CRAs standard obligation to employ reasonable procedures
                           17        to ensure maximum possible accuracy for bankruptcy-related information.6
                           18   39. Accordingly, EQUIFAX’s conduct was willful and reckless disregard of their
                           19        rights and obligations under the FCRA.
                           20
                                5
                           21    Norman v. Applied Card Sys. (In re Norman), 2006 WL 2818814 (Bankr. M.D.
                                Ala. Sept. 29, 2006).
                           22
                                6
                           23     See also 16 C.F.R. 600 app. § 607(3)(A)(6); id. § 607(3)(F)(2) (“[A] consumer
                                reporting agency may include delinquencies on debts discharged in bankruptcy in
                           24   consumer reports, but must accurately note the status of the debt (e.g., discharged,
                           25   voluntarily repaid).”); id. § 607(3)(F)(1) (“A consumer reporting agency must
                                employ reasonable procedures to keep its file current on past due accounts (e.g., by
                           26   requiring its creditors to notify the credit bureau when a previously past due account
                           27   has been paid or discharged in bankruptcy)[.]”). White v. Trans Union, LLC, 462 F.
                                Supp. 2d 1079, 1082 (C.D. Cal. 2006).
                           28


                                COMPLAINT FOR DAMAGES                                                PAGE 8 OF 18
                                      Case 5:21-cv-00940 Document 1 Filed 06/02/21 Page 9 of 18 Page ID #:9



                           1    40. As explained in more detail below, Defendants failed to reference the
                           2           bankruptcy filing and discharge in the “CII” credit reporting field in Plaintiff’s
                           3           credit reports in respect to AHFC’s account successfully discharged through
                           4           Plaintiff’s Chapter 7 Bankruptcy.
                           5    41. Instead, Defendants reported that the current (pay) status of the debts were
                           6           delinquent, “Charged Off” i.e. still legally collectable, “Past Due”, or otherwise
                           7           still   legally   owed   in   their   pre-Bankruptcy    form   as   opposed     to
                           8           “Discharged/included in Bankruptcy” with a $0 balance.
                           9    42. The failure to report the correct status of “Discharged in Bankruptcy”
                           10          inaccurately and misleadingly suggested that Plaintiff still has a personal legal
                           11          responsibility to pay the alleged debts to AHFC, which is the opposite effect of
                           12          receiving a Chapter 7 bankruptcy discharge.
                                43. Furnishers utilizing the Metro 2 reporting standard correctly is crucial because
2404 BROADWAY, SUITE 150




                           13
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14          the Metro 2 system creates a uniform standard for the meaning given to each
                           15          field provided, which fosters consistency in how furnishers formulate data to
                           16          report to EQUIFAX, which ultimately leads to objective credit evaluations and
                           17          scores for consumers.
                           18   44. Moreover, the FCRA and CCRAA impose no requirement or mandate that a
                           19          furnisher provide any information to a consumer reporting agency. Indeed, the
                           20          CDIA has repeatedly noted that the act of furnishing information to a consumer
                           21          reporting agency is completely voluntary.7
                           22   ///
                           23   ///
                           24   ///
                           25
                                7
                            •     See, e.g., Credit Reports: Consumers’ Ability to Dispute and Change Inaccurate
                           26   Information: Hearing Before the H. Comm. on Fin. Serv., 110 Congr. 50 (2007)
                           27   (written statement of Stuart Pratt, President and CEO, Consumer Data Industry
                                Association) (“not a single one of the more than 18,000 data furnishers has to provide
                           28   a single record of data to our members”).

                                COMPLAINT FOR DAMAGES                                                   PAGE 9 OF 18
                                 Case 5:21-cv-00940 Document 1 Filed 06/02/21 Page 10 of 18 Page ID #:10



                           1    45. Because credit reporting is a voluntary act, Defendants’ deviation from the
                           2        Metro 2 format instructions—the industry standard and their respective chosen
                           3        method of reporting—constitutes an inaccurate or misleading statement. This is
                           4        because those making credit decisions, who would expect that furnishers like
                           5        AHFC would adhere to the Metro 2 format, would view the reporting of
                           6        accounts included in the Bankruptcy in their delinquent pre-bankruptcy form
                           7        more negatively than if the accounts reported accurately.
                           8    46. Furthermore, EQUIFAX’s policies and procedures for maintaining and
                           9        operating their internal databases was not reasonable, because they allowed the
                           10       reporting of patently inaccurate and materially misleading information by
                           11       AHFC, despite having knowledge of the Bankruptcy and directly receiving
                           12       notice of the Bankruptcy’s successful discharge. Accordingly, EQUIFAX failed
2404 BROADWAY, SUITE 150




                           13       to follow reasonable procedures to assure maximum possible accuracy of the
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14       information concerning Plaintiff and violated 15 U.S.C. § 1681e(b) and Cal.
                           15       Civ. Code §1785.14(b).
                           16   47. As a direct and proximate result of the derogatory information furnished and
                           17       reported by Defendants, Plaintiff has sustained actual damages including
                           18       emotional distress, humiliation, embarrassment, anxiety, loss of sleep,
                           19       defamation of character, pain and suffering, was impeded in seeking necessary
                           20       products and services from vendors, and damages to his credit rating.
                           21   48. As a further direct and proximate result of Defendants’ acts stated herein,
                           22       Plaintiff has spent many hours and associated costs reviewing credit reports,
                           23       disputing the incorrect information furnished by Defendants via certified mail,
                           24       and incurred attorneys’ fees and such further expenses in an amount to be
                           25       determined at trial.
                           26   49. This has made Plaintiff unable and therefore averse to apply for credit because
                           27       his credit score remains extremely low.
                           28


                                COMPLAINT FOR DAMAGES                                            PAGE 10 OF 18
                                  Case 5:21-cv-00940 Document 1 Filed 06/02/21 Page 11 of 18 Page ID #:11



                           1    50. Plaintiff has also refrained from obtaining further credit knowing that
                           2          Defendants’ inaccurate reporting is appearing on his credit report.
                           3    51. This chilling effect has precluded Plaintiff from benefiting from Plaintiff’s
                           4          improving credit.
                           5    52. This chilling effect has also precluded Plaintiff from improving Plaintiff’s
                           6          credit further by establishing new positive accounts.
                           7    53. This inability has further exacerbated Plaintiff’s frustration with Defendants
                           8          since Plaintiff already made the difficult decision to file a bankruptcy in the first
                           9          place.
                           10   54. Defendants’ continued negative reporting has forced Plaintiff to unfairly suffer
                           11         the burdens of a bankruptcy without any of the associated, and expected,
                           12         benefits.
                                55. Namely, Plaintiff has been precluded from the fresh start that Plaintiff
2404 BROADWAY, SUITE 150




                           13
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14         desperately needs.
                                                                AHFC
                           15
                                       INACCURATE AND MATERIALLY MISLEADING CREDIT INFORMATION
                           16                  RE: ACCOUNT NO.: 41140* (THE “ACCOUNT”)
                           17   56. In a EQUIFAX Credit Report dated February 9, 2021, AHFC reported the
                           18         following inaccurate, misleading, and derogatory information for the above-
                           19         referenced account number:
                           20            • Pay Status: Charged Off
                           21            • Balance Amount: $8,001
                           22            • Amount Past Due: $8,001
                           23   57. There was no notation, status update, or any other indication in the tradeline as
                           24         it was reported to the Credit Bureaus that this Account was included in or
                           25         discharged in Plaintiff’s Bankruptcy.
                           26   ///
                           27   ///
                           28   ///


                                COMPLAINT FOR DAMAGES                                                   PAGE 11 OF 18
                                 Case 5:21-cv-00940 Document 1 Filed 06/02/21 Page 12 of 18 Page ID #:12



                           1    58. It was inaccurate and materially misleading for AHFC to report the above
                           2        derogatory delinquencies related to Plaintiff’s pre-Bankruptcy obligations as of
                           3        August 2020, because Plaintiff filed for Bankruptcy on August 19, 2020, at
                           4        which point the automatic stay went into effect and severed AHFC’s ability to
                           5        enforce Plaintiff’s purported pre-Bankruptcy obligations against Plaintiff
                           6        personally in their pre-bankruptcy form.
                           7    59. The balances owing and past due status notations by FORD post-discharge
                           8        inaccurately and misleadingly suggested (to potential creditors) that Plaintiff
                           9        was still legally liable to repay the alleged debt, incurred new debt during the
                           10       Bankruptcy, or that Plaintiff reaffirmed the debt notwithstanding the discharge
                           11       because AHFC’s reporting deviated from Metro 2 reporting instructions in
                           12       these respects.
                                60. However, Plaintiff did not incur new debt with AHFC during the Bankruptcy
2404 BROADWAY, SUITE 150




                           13
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14       proceeding or reaffirm the Account in the Bankruptcy. Plaintiff’s debt with
                           15       AHFC was discharged in the Bankruptcy.
                           16   61. Accordingly, pursuant to the terms of the Bankruptcy Orders and the Metro 2
                           17       reporting standards discussed, it was inaccurate and materially misleading for
                           18       AHFC to report delinquencies following Plaintiff’s Bankruptcy filing and
                           19       discharge.
                           20   62. The Bankruptcy Court confirmed that Plaintiff successfully completed the
                           21       Bankruptcy and entered a Discharge Order on November 30, 2020. Defendants
                           22       each received notice of the successful discharge through the Bankruptcy
                           23       Noticing Center on or around November 30, 2020 via first class mail from the
                           24       Bankruptcy Noticing Center.
                           25   63. Rather than using the bankruptcy information sent specifically to Defendants to
                           26       accurately update Plaintiff’s Account on Plaintiff’s credit reports, which
                           27       Defendants knew or should have known existed, Defendants continued
                           28       reporting inaccurately on Plaintiff’s credit reports. These notices from the


                                COMPLAINT FOR DAMAGES                                             PAGE 12 OF 18
                                 Case 5:21-cv-00940 Document 1 Filed 06/02/21 Page 13 of 18 Page ID #:13



                           1        bankruptcy court were sufficient to inform Defendants that a past due status
                           2        with an outstanding balance amount would be “incomplete or inaccurate” and
                           3        “materially misleading.” Huizar v. Wells Fargo Bank, N.A., 257 F. Supp. 3d
                           4        1103, 1109 (E.D. Cal. 2017).
                           5    64. AHFC could have simply reviewed the bankruptcy records discussed above and
                           6        received by AHFC and recognized that their reporting of balance owing with
                           7        no notation of the bankruptcy discharge following the Bankruptcy was
                           8        inaccurate, misleading, and outdated. AHFC should have also consulted the
                           9        Metro 2 guidelines for bankruptcy accounts delineated above to confirm that
                           10       the proper status following the Bankruptcy was “Discharged through
                           11       Bankruptcy” with a zero balance. Instead, AHFC chose to ignore their duty to
                           12       update their obsolete reporting.
                                65. Therefore, AHFC’s inaccurate, materially misleading, and negative reporting
2404 BROADWAY, SUITE 150




                           13
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14       of the Debt in light of their knowledge of the Bankruptcy was willful.
                           15   66. Through this conduct, AHFC violated Cal. Civ. Code § 1785.25(a) by
                           16       furnishing information to the Credit Bureaus that AHFC knew or should known
                           17       was inaccurate and materially misleading.
                           18   67. Furthermore, EQUIFAX’s policies and procedures for maintaining and
                           19       operating their internal databases were not reasonable, because they allowed the
                           20       reporting of patently inaccurate and materially misleading information by
                           21       AHFC, despite having knowledge of the Bankruptcy and directly receiving
                           22       notice of the Bankruptcy’s successful discharge.
                           23   68. Specifically, EQUIFAX could have easily ascertained that the AHFC account
                           24       had no further obligation owed on it by reviewing the publicly available and
                           25       accessible bankruptcy records discussed above, consulting the Metro 2
                           26       guidelines for bankruptcy accounts delineated above, and/or abiding by their
                           27       obligations under the White v. EQUIFAX Info Solutions, Inc. et al. class action
                           28       settlement terms discussed above.


                                COMPLAINT FOR DAMAGES                                             PAGE 13 OF 18
                                  Case 5:21-cv-00940 Document 1 Filed 06/02/21 Page 14 of 18 Page ID #:14



                           1    69. Moreover, Trans Union LLC (“TRANSUNION”)—another national credit
                           2          bureau who was part of the White v. EQUIFAX Info Solutions, Inc. et al. class
                           3          action—accurately reported the Account as being “Discharged/included in
                           4          Bankruptcy” with no balance owing during the same reporting timeframe.
                           5          TRANSUNION had access to the exact same information as EQUIFAX and
                           6          reported accurately.
                           7    70. Therefore, EQUIFAX’s inaccurate and negative reporting of the Debt in light
                           8          of their knowledge of the Bankruptcy was willful.
                           9    71. Accordingly, EQUIFAX failed to follow reasonable procedures to assure
                           10         maximum possible accuracy of the information concerning Plaintiff and
                           11         violated 15 U.S.C. § 1681e(b) and Cal. Civ. Code §1785.14(b).
                           12   72. Alternatively, upon information and belief, AHFC properly updated the
2404 BROADWAY, SUITE 150




                           13         Account’s status as “Included/Discharged through Bankruptcy” with a zero
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14         balance owing following Plaintiff’s Bankruptcy. However, EQUIFAX
                           15         unilaterally and inaccurately reported delinquencies and balances owing
                           16         following Plaintiff’s Bankruptcy discharge, despite AHFC instructing
                           17         EQUIFAX to report the Account accurately.
                           18   73. Therefore, EQUIFAX’s inaccurate and negative reporting of the Debt in light
                           19         of their knowledge of the Bankruptcy was willful.
                           20   74. Therefore, EQUIFAX failed to follow reasonable procedures to assure
                           21         maximum possible accuracy of the information concerning Plaintiff and
                           22         violated 15 U.S.C. § 1681e(b) and Cal. Civ. Code §1785.14(b).
                           23   ///
                           24   ///
                           25   ///
                           26   ///
                           27   ///
                           28   ///


                                COMPLAINT FOR DAMAGES                                             PAGE 14 OF 18
                                 Case 5:21-cv-00940 Document 1 Filed 06/02/21 Page 15 of 18 Page ID #:15



                           1                                    CAUSES OF ACTION
                           2                                         COUNT I
                           3                   VIOLATION OF THE FAIR CREDIT REPORTING ACT
                           4                                15 U.S.C. §§ 1681 ET SEQ.
                           5                                  [AGAINST EQUIFAX]
                           6    75. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
                           7        as though fully stated herein.
                           8    76. The foregoing acts and omissions constitute numerous and multiple willful,
                           9        reckless, or negligent violations of the FCRA, including, but not limited to, each
                           10       and every one of the above-cited provisions of the FCRA, 15 U.S.C. § 1681.
                           11   77. As a result of each and every negligent noncompliance of the FCRA, Plaintiff
                           12       is entitled to actual damages as the Court may allow pursuant to 15 U.S.C. §
2404 BROADWAY, SUITE 150




                           13       1681o(a)(1); and reasonable attorney’s fees and costs pursuant to 15 U.S.C. §
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14       1681o(a)(2), from Defendants.
                           15   78. As a result of each and every willful violation of the FCRA, Plaintiff is entitled
                           16       to actual damages as the Court may allow pursuant to 15 U.S.C. § 1681n(a)(1);
                           17       statutory damages pursuant to 15 U.S.C. § 1681n(a)(1); punitive damages as
                           18       the Court may allow, pursuant to 15 U.S.C. § 1681n(a)(2); and reasonable
                           19       attorney’s fees and costs pursuant to 15 U.S.C. § 1681n(a)(3) from Defendants.
                           20                                        COUNT II
                           21     VIOLATION OF CALIFORNIA CONSUMER CREDIT REPORTING AGENCIES ACT
                           22                            CAL. CIV. CODE § 1785.1 ET SEQ.
                           23                             [AGAINST ALL DEFENDANTS]
                           24   79. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
                           25       as though fully stated herein.
                           26   80. The foregoing acts and omissions constitute numerous and multiple violations
                           27       of the California Consumer Credit Reporting Agencies Act.
                           28


                                COMPLAINT FOR DAMAGES                                               PAGE 15 OF 18
                                  Case 5:21-cv-00940 Document 1 Filed 06/02/21 Page 16 of 18 Page ID #:16



                           1    81. As a result of each and every negligent violation of the CCRAA, Plaintiff is
                           2          entitled to damages as the Court may allow pursuant to Cal. Civ. Code §
                           3          1785.31(a)(1) from Defendants.
                           4    82. As a result of each and every willful violation of the CCRAA, Plaintiff is
                           5          entitled to damages as the Court may allow pursuant to Cal. Civ. Code §
                           6          1785.31(a)(2) against Defendants, including punitive damages of $100-$5,000
                           7          per willful violation.
                           8    83. Because Furnisher-Defendant is a partnership, corporations association, or
                           9          other entity, and is therefore each a “person” as that term is defined by Cal. Civ.
                           10         Code § 1785.3(j), Furnisher-Defendant is and always was obligated to not
                           11         furnish information on a specific transaction or experience to any consumer
                           12         credit reporting agency if they knew or should have known that the information
2404 BROADWAY, SUITE 150




                           13         is incomplete or inaccurate, as required by Cal. Civ. Code § 1785.25(a). Thus,
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14         Furnisher-Defendant violated Cal. Civ. Code § 1785.25(a).
                           15                                    PRAYER FOR RELIEF
                           16   WHEREFORE, Plaintiff prays that judgment be entered against Defendants:
                           17         • An award of actual damages, in an amount to be determined at trial or
                           18             damages of a maximum of $1,000 pursuant to 15 U.S.C. § 1681n(a)(1)(A),
                           19             against Defendants for each incident of willful noncompliance of the
                           20             FCRA;
                           21         • An award of punitive damages, as the Court may allow pursuant to 15
                           22             U.S.C. § 1681n(a)(2), against Defendants for each incident of willful
                           23             noncompliance to the FCRA;
                           24         • An award for costs and reasonable attorney’s fess, pursuant to 15 U.S.C. §
                           25             1681n(a)(3), against Defendants for each incident of negligent
                           26             noncompliance of the FCRA;
                           27   ///
                           28   ///


                                COMPLAINT FOR DAMAGES                                                 PAGE 16 OF 18
                                  Case 5:21-cv-00940 Document 1 Filed 06/02/21 Page 17 of 18 Page ID #:17



                           1          • An award of actual damages in an amount to be determined at trial pursuant
                           2             to 15 U.S.C. § 1681o(a)(1) against Defendants for each incident of negligent
                           3             noncompliance of the FCRA;
                           4          • An award of costs and litigation and reasonable attorney’s fees pursuant 15
                           5             U.S.C. § 1681n(a)(3) and 15 U.S.C. § 1681o(a)(2) against Defendants for
                           6             each incident of noncompliance of the FCRA;
                           7          • An award of actual damages, in an amount to be determined at trial,
                           8             pursuant to Cal. Civ. Code § 1785.31(a)(2)(A), against Defendants;
                           9          • Award of attorneys’ fees and costs pursuant to Cal. Civ. Code §
                           10            1785.31(a)(1); and, Cal. Civ. Code § 1785.31(d) against Defendants;
                           11         • An award of punitive damages of $100-$5,000 per willful violation of Cal.
                           12            Civ. Code § 1785.25(a), pursuant to Cal. Civ. Code § 1785.31(a)(2)(B)
2404 BROADWAY, SUITE 150




                           13            against Defendants;
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14         • For equitable and injunctive relief pursuant to Cal. Civ. Code § 1785.31(b)
                           15            against Defendants; and
                           16         • Any and all other relief the Court deems just and proper.
                           17
                                Dated: June 2, 2021.                        Respectfully submitted,
                           18
                                                                            C.O. LAW, APC
                           19
                           20
                                                                             By: /s/ Clark Ovruchesky
                           21
                                                                                 CLARK OVRUCHESKY, ESQ.
                           22                                                    ATTORNEY FOR PLAINTIFF
                           23
                                ///
                           24
                                ///
                           25
                           26   ///
                           27
                                ///
                           28


                                COMPLAINT FOR DAMAGES                                               PAGE 17 OF 18
                                 Case 5:21-cv-00940 Document 1 Filed 06/02/21 Page 18 of 18 Page ID #:18



                           1                                      TRIAL BY JURY
                           2    84. Pursuant to the seventh amendment to the Constitution of the United States of
                           3        America, Plaintiff is entitled to, and demands, a trial by jury.
                           4
                                Dated: June 2, 2021                         Respectfully submitted,
                           5
                           6                                                C.O. LAW, APC
                           7
                           8                                                 By: /s/ Clark Ovruchesky
                                                                                 CLARK OVRUCHESKY, ESQ.
                           9
                                                                                 ATTORNEY FOR PLAINTIFF
                           10
                           11
                           12
2404 BROADWAY, SUITE 150




                           13
   SAN DIEGO, CA 92102
     C.O. LAW, APC




                           14
                           15
                           16
                           17
                           18
                           19
                           20
                           21
                           22
                           23

                           24
                           25
                           26
                           27

                           28


                                COMPLAINT FOR DAMAGES                                                  PAGE 18 OF 18
